ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 98-296, concluding that E. LORRAINE HAR*472RIS, a/k/a ETTA LORRAINE HARRIS, of GIBBSTOWN, who was admitted to the bar of this State in 1994, should be reprimanded for violating RPC 1.5(b) (failure to provide in writing the basis or rate of a fee) and RPC 1.5(c) (failure to provide a written contingency fee agreement), and good cause appearing;
It is ORDERED that E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.